DETAILED ACTION
This Office Action is in response to the remarks entered on 12/29/2020. Claims 1-2, 4-5, 8, 11-17, 19, 21-24 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 13 and 16 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
“receiving a first set of local sums from a first data source and a second set of local sums from a second data source, the first set of local sums representing sums of data points across different splits of a first data set, and the second local sums representing sums of data points across different splits of a second data set; 
calculating a split score for each split of the first data set and the second data set using a loss function that represents a variance of individual sums of the first set of local sums and the second set of local sums; 
adding a noise term to each split score to generate a noisy score for each split; 
selecting a split with a highest noisy score as an optimum split”;

Claim 13:
“receiving a first set of local sums from a first data source and a second set of local sums from a second data source, the first set of local sums representing sums of data points across different splits of a first data set, and the second local sums representing sums of data points across different splits of a second data set; 
calculating a split score for each split of the first data set and the second data set using a loss function that represents a variance of individual sums of the first local sums and the second local sums from data points in the respective first data set and the second data set, respectively; 
adding a noise term to each split score to generate a noisy score for each split; 
selecting a split with the highest noisy score as an optimum split”;




“receiving from the external service an optimum split for splitting the set of data, the optimum split being based on a first split score calculated for each split of the first set of splits using a loss function that represents a variance of individual sums of the first set of sums; 
partitioning the set of data using the optimum split into a first data subset and a second data subset; 
determining a second set of sums for a second set of splits that represent ways of partitioning the first data subset and the second data subset; 
communicating the second set of sums to the external service;
receiving a predictive model from the external service, the predictive model being based on a second split score calculated for each split of the second set of splits of using the loss function that represents the variance of individual sums of the second set of sums and being evaluable to using a set of input data to generate a predicted result value”.
The closest prior art of record, Gangrade (NPL: “Privacy Preserving Two-Layer Decision Tree Classifier for Multiparty Databases”), is directed to applying privacy preserving data mining method on a decision tree over horizontally partitioned data using untrusted third party.

When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2, 4-5, 8, 11-12, 14-15, 17, 19, 21-24 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.









Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126